Case: 4:20-cv-01240-JDG Doc #: 21 Filed: 05/24/21 1 of 1. PageID #: 830




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JANICE PARKER,                                  )        CASE NO. 4:20-CV-1240
                                                )
                       Plaintiff,               )
                                                )        MAGISTRATE JUDGE
                      v.                        )        JONATHAN D. GREENBERG
                                                )
ANDREW SAUL,                                    )
    Commissioner of Social Security,            )
                                                )
                       Defendant.               )        JUDGMENT ENTRY

       Consistent with the Memorandum Opinion and Order of this Court also filed on May 24,

2021, the Commissioner’s final decision is Vacated and Remanded for further consideration

consistent with this opinion.

       On remand, the ALJ must locate and consider the orthopedic treatment records and MRI

cited by State Agency reviewing physician Dr. Mitgang as the basis for his lower-body postural

limitations; and more fully explain both his weighing of the State Agency reviewing physicians’

opinions, and his analysis of the evidence that medical limitations influenced Parker’s voluntary

retirement.

       IT IS SO ORDERED.

                                                    s/ Jonathan D. Greenberg
                                                    U.S. Magistrate Judge
Date: May 24, 2021
